DETAILED ACTION
This non-final rejection is responsive to the RCE filed on 23 February 2022.  Claims 1-5 and 7-14 are pending.  Claim 1 is an independent claim.  Claims 1, 3, and 11 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant has not filed a Remarks.  However, the newly amended claims do overcome the prior rejection, as noted in Advisory Action (16 February 2022).
Accordingly, a new reference, Lindemann (US 2014/0289834 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann (US 2014/0289834 A1) hereinafter known as Lindemann.

Regarding independent claim 1
A method to verify a user of a first computer object comprising the following steps: obtaining a first acquired dataset with a camera;  (Lindemann: Fig. 5 and ¶[0083] and ¶[0089]; Lindemann teaches capturing a sequence of images of the user’s face with a camera.)
comparing the first acquired dataset with a first predetermined dataset wherein the step of comparing includes eye tracking;  (Lindemann: Fig. 5 and ¶[0084]-¶[0085]; Lindemann teaches performing eye tracking analysis.  Further, ¶[0015] teaches comparing the extracted features with biometric template data.)
activating a first computer object if the result of comparing the first acquired dataset with the predetermined dataset is positive ... ; and  (Lindemann: Fig. 5 and ¶[0068]; Lindemann teaches matching logic which compares expected motion of the eyes with the actual motion for authentication.  ¶[0086] further teaches permitting a transaction if authentication is sufficient.  ¶[0079] offers an example of successfully accessing a financial institution.)
activating a second computer object different from the first computer object if the comparison of the first acquired dataset with the first predetermined dataset is negative.  (Lindemann: Fig. 5 and ¶[0086]; Lindemann activating additional authentication techniques such as entering a pin or a finger swipe if the authentication is not sufficient.)

The embodiment of Lindemann does not explicitly teach every aspect of:
... and the eye tracking demonstrates that an action indicative of reading a document has been performed by the user.  

However, Lindemann further teaches:
... and the eye tracking demonstrates that an action indicative of reading a document has been performed by the user.  (Lindemann: Figs. 4A-4B and ¶[0064]-¶[0065] and ¶[0068]; Lindemann teaches the user reading a web page or sequences of text for authentication.)

Lindemann: ¶[0064].



Regarding claim 2, Lindemann further teaches the method according to claim 1 (as cited above).

	Lindemann further teaches:
wherein the step of comparing includes facial recognition.  (Lindemann: ¶[0064]; Lindemann teaches facial recognition.)




Regarding claim 3, Lindemann further teaches the method according to claim 1 (as cited above).

Lindemann further teaches:
wherein the eye tracking includes determining if the eyes of the user are directed to a monitor which is displaying the document.  (Lindemann: Figs. 4A-4B and ¶[0064]-¶[0065] and ¶[0068]; Lindemann teaches the user reading a web page or sequences of text for authentication.)




Regarding claim 4, Lindemann further teaches the method according to claim 1 (as cited above).

Lindemann further teaches:
wherein the first predetermined dataset is a recording of a sequence of motions of the user.  (Chaudhury: col. 7, lines 36-52; Chaudhury teaches tracking a series of eye movements.)




Regarding claim 7, Lindemann further teaches the method according to claim 2 (as cited above).

Lindemann further teaches:
wherein the first acquired dataset is stored as a photographic image or a video sequence.  (Lindemann: ¶[0015]; Lindemann teaches the biometric template data containing facial image data.)




Regarding claim 8, Lindemann further teaches the method according to claim 1 (as cited above).

Lindemann further teaches:
wherein in the case that the result of comparing of the dataset with the predetermined dataset is negative, the second computer object different from the first computer object is an alarm.  (Neither the claims nor the specification define an alarm.  Accordingly, Lindemann: Fig. 5 and ¶[0086]; Lindemann activating additional authentication techniques such as entering a pin or a finger swipe if the authentication is not sufficient.  Since the pin/swipe is presented to the user after authentication is not deemed successful, it may be interpreted as an alarm.)




Regarding claims 12-14, these claims recite a communication device, a computer program product, and a non-transitory computer-readable storage medium that performs the method of claim 1; therefore, the same rationale for rejection applies.






Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Brooks (Perceptions of Interfaces for Eye Movement Biometrics, attached as pdf) hereinafter known as Brooks.

claim 5, Lindemann further teaches the method according to claim 3 (as cited above).

Chaudhry does not explicitly teach the limitations of claim 5.

However, Mantri teaches:
wherein a direction of the eyes of the user is detected in conjunction with a scrolling action when the document requires more than allotted area on the monitor.  (Brooks: pg. 2; Brooks teaches the user gazing at letters on a vertically scrolling bar.  Accordingly, the user can enter a pattern using their gaze with characters which are originally off screen.)

Brooks is in the same field of endeavor as the present invention, as the reference is directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authenticating a user through facial recognition and tracking a sequence of eye movements as taught in Lindemann with further tracking a user’s gaze during a scrolling action for off-screen characters as taught in Brooks.  Lindemann already teaches authenticating by tracking eye movements and tracking the user’s gaze.  However, Lindemann does not explicitly teach further tracking a user’s gaze during a scrolling action for off-screen characters.  Brooks provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lindemann to include teachings of Brooks because the combination would allow the user to complete the authentication gesture.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Herger (US 2015/0254444 A1) hereinafter known as Herger.

Regarding claim 9, Lindemann further teaches the method according to claim 1 (as cited above).

Lindemann does not explicitly teach the limitations of claim 9.

However, Herger teaches:
comprising the additional steps of obtaining a second acquired dataset; and comparing the second acquired dataset with a second predetermined dataset if the result of the step of comparing of the first dataset with the first predetermined dataset is positive.  (Herger: Fig. 4; Herger teaches multiple method of authentication, i.e. if the appropriate keyboard entry is received, it checks the gesture.  Further, it checks password entry.)

Herger is in the same field of endeavor as the present invention, since it is directed to authenticating a user through gestures.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authenticating a user through facial recognition and tracking a sequence of eye movements as taught in Lindemann with further determining authentication based on another method as taught in Herger.  Lindemann already teaches authenticating by tracking eye movements.  However, Lindemann does not explicitly teach further determining authentication based on another method.  Herger provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lindemann to include teachings of Herger because the combination would allow stricter user authentication.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Xia (US 10,657,242 B1) hereinafter known as Xia.

Regarding claim 10, Lindemann further teaches the method according to claim 1 (as cited above).

Lindemann does not explicitly teach the limitations of claim 10.

However, Xia teaches:
wherein if the result of the step of comparing of the dataset with the first predetermined dataset is positive, the first computer object is activated with a time delay.  (Xia: col. 4, lines 13-19; Xia teaches delaying granting access after authentication to perform further operations.)
Xia is in the same field of endeavor as the present invention, since it is directed to authenticating a user.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of authenticating a user through facial recognition and tracking a sequence of eye movements as taught in Lindemann with further imposing a time delay after authentication as taught in Xia.  Lindemann already teaches authenticating by tracking eye movements.  However, Lindemann does not explicitly teach imposing a time delay after authentication.  Xia provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lindemann to include teachings of Xia because the combination would allow the system to perform further checks, as suggested by Xia: col. 4, lines 13-19.


claim 11, Lindemann in view of Xia further teaches the method according to claim 10 (as cited above).

Chaudhry does not explicitly teach the limitations of claim 11.

However, Skogo teaches:
wherein the first computer object is activated with an estimated time delay equal to a time required to read the document.  (According to the instant specification (¶[0028]) the time delay includes the performing of the actual authentication procedure and not after authentication has been granted.  Accordingly, Xia: col. 4, lines 13-19; Xia teaches delaying granting access after authentication to perform further operations.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145